NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in claims 3 and 8 in the Amendment filed August 11, 2021 have been received and considered by Examiner.
New claims 24-31 presented in the Amendment filed August 11, 2021 have been received and considered by Examiner.

WITHDRAWN REJECTIONS
The 35 U.S.C. 103 rejection of independent claim 1 (and its dependent claims 2, 4-7 and 21-23) as being unpatentable over Unger et al. (USPN 7,004,537) in view of Browne (USPN 5,914,163) has been withdrawn due to Examiner’s reconsideration of the rejection: there would have been no reason for one of ordinary skill in the art to have looked to Browne for a teaching as to how Unger et al. might be modified because Browne is directed to crush initiation of the structural body of Browne, which would not have been something that would have been needed to have been incorporated into Unger et al., and one of ordinary skill in the art would not have had any reasonable motivation to have modified Unger et al. based on any teaching of Browne for this reason. There is no need for the rail of Unger to have the crush initiation capability of the structural member of Browne. 

Allowable Subject Matter
Claims 1-8 and 21-31 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claim 1, the prior art of record fails to teach or suggest a cargo support rail for a motor vehicle cargo support system as claimed having all structural and compositional limitations: the closest prior art, Unger et al. (USPN 7,004,537) does not teach that the tubular wall includes a plurality of carbon fibers bonded to a fibrous mat by a cured resin, and there is no reason that one of ordinary skill in the art would have known or been motivated to have added a plurality of carbon fibers bonded to a fibrous mat by a cured resin to the rail of Unger et al. (USPN 7,004,537). In regard to the secondary reference relied upon in the 35 U.S.C. 103 rejection of record, there would have been no reason for one of ordinary skill in the art to have looked to Browne for a teaching as to how Unger et al. might be modified because Browne is directed to crush initiation of the structural body of Browne, which would not have been something that would have been needed to have been incorporated into Unger et al., and one of ordinary skill in the art would not have had any reasonable motivation to have modified Unger et al. based on any teaching of Browne for this reason. There is no need for the rail of Unger to have the crush initiation capability of the structural member of Browne. 

In regard to independent claim 3, the prior art of record fails to teach or suggest a cargo support rail for a motor vehicle cargo support system as claimed having all structural and 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WALTER AUGHENBAUGH/Primary Examiner, Art Unit 1782